  Case 16-13550         Doc 93     Filed 01/07/19 Entered 01/07/19 07:46:39              Desc Main
                                      Document Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-13550
         TENNILLE K PERRY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/20/2016.

         2) The plan was confirmed on 02/14/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-13550        Doc 93      Filed 01/07/19 Entered 01/07/19 07:46:39                    Desc Main
                                     Document Page 2 of 5



Receipts:

        Total paid by or on behalf of the debtor             $4,079.00
        Less amount refunded to debtor                           $7.42

NET RECEIPTS:                                                                                   $4,071.58


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,318.58
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $171.62
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,490.20

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI Unsecured       1,873.00            NA              NA            0.00       0.00
ADVENTIST HINSDALE HOSPITAL    Unsecured         700.00           NA              NA            0.00       0.00
ADVENTIST HINSDALE HOSPITAL    Unsecured         110.00           NA              NA            0.00       0.00
ADVENTIST HINSDALE SURGICAL AS Unsecured         193.00           NA              NA            0.00       0.00
ARMCO                          Unsecured         503.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC    Unsecured         227.00        175.95          175.95           0.00       0.00
AT&T                           Unsecured           0.00           NA              NA            0.00       0.00
BANFIELD PET HOSPITAL          Unsecured         187.00           NA              NA            0.00       0.00
BANK OF AMERICA CORPORATE CTR Unsecured          700.00           NA              NA            0.00       0.00
Bellwood Public Library        Unsecured         300.00           NA              NA            0.00       0.00
BENEFICIAL NET BANK USA        Unsecured         467.00           NA              NA            0.00       0.00
BLACK EXPRESSIONS BK CLUB      Unsecured         105.00           NA              NA            0.00       0.00
CBE GROUP                      Unsecured      2,172.00            NA              NA            0.00       0.00
CHASE ACS                      Unsecured           0.00           NA              NA            0.00       0.00
CITY OF BERWYN                 Unsecured         900.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,500.00       2,264.11        2,264.11          87.76       0.00
COMCAST                        Unsecured         659.00           NA              NA            0.00       0.00
COMCAST                        Unsecured         401.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         500.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         362.52           NA              NA            0.00       0.00
DIRECT LOAN SERVICING SYSTEM   Unsecured     20,648.00            NA              NA            0.00       0.00
EMERGE                         Unsecured         767.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      8,688.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      7,000.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      5,734.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      5,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      5,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      4,871.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      4,790.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      1,750.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES          Unsecured      1,375.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-13550        Doc 93      Filed 01/07/19 Entered 01/07/19 07:46:39                 Desc Main
                                     Document Page 3 of 5



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal      Int.
Name                              Class    Scheduled      Asserted      Allowed        Paid         Paid
FEDERAL NATIONAL MORTGAGE AS Secured                NA            NA           NA            0.00       0.00
FMS SERVICES                   Unsecured      2,129.00            NA           NA            0.00       0.00
GECC LOAN                      Unsecured         500.00           NA           NA            0.00       0.00
GECRB/JCP                      Unsecured           0.00           NA           NA            0.00       0.00
GREATER CHICAGO FINANCE        Unsecured      2,773.00       2,773.42     2,773.42        107.50        0.00
GREATER CHICAGO FINANCE        Unsecured      5,000.00            NA           NA            0.00       0.00
HAWTHORNE WORKS MEDICAL IMA Unsecured            532.00           NA           NA            0.00       0.00
HBLC                           Unsecured      2,631.00            NA           NA            0.00       0.00
HLG ANETHESIA LTD              Unsecured         310.00           NA           NA            0.00       0.00
HSBC AUTO FINANCE              Unsecured     11,189.00            NA           NA            0.00       0.00
HSBC/SCUSA                     Unsecured           0.00           NA           NA            0.00       0.00
IC SYSTEMS                     Unsecured      1,234.03            NA           NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         200.00           NA           NA            0.00       0.00
IL STATE TOLL HWY              Unsecured         998.00           NA           NA            0.00       0.00
IL STATE TOLL HWY              Unsecured         855.00           NA           NA            0.00       0.00
IL STATE TOLL HWY              Unsecured      1,212.00            NA           NA            0.00       0.00
IL STATE TOLL HWY              Unsecured      2,710.00            NA           NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         350.00      1,314.46     1,314.46          50.95       0.00
JPMORGAN CHASE                 Unsecured           0.00           NA           NA            0.00       0.00
JPMORGAN CHASE                 Unsecured           0.00           NA           NA            0.00       0.00
JPMORGAN CHASE                 Unsecured           0.00           NA           NA            0.00       0.00
LOYOLA MEDICAL CENTER          Unsecured         560.70           NA           NA            0.00       0.00
LOYOLA UNIV MEDICAL CENTER     Unsecured          25.00           NA           NA            0.00       0.00
LOYOLA UNIV MEDICAL CENTER     Unsecured         345.00           NA           NA            0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT Unsecured          219.72        182.00       182.00           0.00       0.00
MID ATLANTIC FINANCE           Unsecured           0.00           NA           NA            0.00       0.00
MID ATLANTIC FINANCE           Unsecured      3,276.00            NA           NA            0.00       0.00
Midland Funding                Unsecured      1,083.00            NA           NA            0.00       0.00
MONEY SHOP USA                 Unsecured      1,200.00            NA           NA            0.00       0.00
MONTEREY FINANCIAL SVC         Unsecured           0.00           NA           NA            0.00       0.00
MOUNT SINAI HOSPITAL           Unsecured         200.00           NA           NA            0.00       0.00
MUNICIPALITY WEST              Unsecured         200.00           NA           NA            0.00       0.00
MY NEXT DAY CASH ACCOUNT       Unsecured         930.00           NA           NA            0.00       0.00
MY NEXT DAY CASH.COM           Unsecured         500.00           NA           NA            0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured      2,216.00       2,128.16     2,128.16          82.49       0.00
NICOR GAS                      Unsecured      2,700.00       2,767.90     2,767.90        107.29        0.00
NICOR GAS                      Unsecured      2,310.89            NA           NA            0.00       0.00
PEOPLES GAS                    Unsecured         397.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         667.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         397.00        396.83       396.83          15.38       0.00
PNC BANK                       Unsecured         350.00           NA           NA            0.00       0.00
RETIAL                         Unsecured          59.00           NA           NA            0.00       0.00
SALLIE MAE                     Unsecured           0.00           NA           NA            0.00       0.00
SALLIE MAE                     Unsecured           0.00           NA           NA            0.00       0.00
SALLIE MAE                     Unsecured           0.00           NA           NA            0.00       0.00
SINAI MEDICAL GROUP            Unsecured          35.00           NA           NA            0.00       0.00
SINAI MEDICAL GROUP            Unsecured         120.00           NA           NA            0.00       0.00
SOCIAL SECURITY ADMINISTRATION Unsecured      5,000.00            NA           NA            0.00       0.00
SPRINT                         Unsecured      1,185.00            NA           NA            0.00       0.00
SPRINT PCS                     Unsecured      1,185.00            NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured      1,500.00            NA           NA            0.00       0.00
SURE ADVANCE                   Unsecured         300.00           NA           NA            0.00       0.00
SURGICAL CONSULTANTS OF DUPAG Unsecured          233.00           NA           NA            0.00       0.00
TARGET NATIONAL BANK           Unsecured         162.06           NA           NA            0.00       0.00
TAX MASTERS                    Unsecured         468.00           NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00    54,950.41     54,950.41      2,130.01        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured         300.00           NA           NA            0.00       0.00
VILLAGE OF BELLWOOD            Unsecured      4,250.00            NA           NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
 Case 16-13550          Doc 93     Filed 01/07/19 Entered 01/07/19 07:46:39                   Desc Main
                                      Document Page 4 of 5



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
VILLAGE OF BELLWOOD              Unsecured         200.00           NA             NA           0.00        0.00
Village of Cicero                Unsecured         100.00           NA             NA           0.00        0.00
VILLAGE OF HILLSIDE              Unsecured         400.00           NA             NA           0.00        0.00
VILLAGE OF STONE PARK            Unsecured         200.00           NA             NA           0.00        0.00
VILLAGE OF WESCHESTER            Unsecured         100.00           NA             NA           0.00        0.00
WILBER LAW FIRM                  Unsecured      2,795.37            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $66,953.24          $2,581.38                   $0.00


Disbursements:

       Expenses of Administration                              $1,490.20
       Disbursements to Creditors                              $2,581.38

TOTAL DISBURSEMENTS :                                                                           $4,071.58




UST Form 101-13-FR-S (09/01/2009)
  Case 16-13550         Doc 93      Filed 01/07/19 Entered 01/07/19 07:46:39                Desc Main
                                       Document Page 5 of 5




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
